11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                              JUDGMENT ON REMAND



Delfino Ortega Jr.,                         * From the 266th District Court
                                              of Erath County,
                                              Trial Court No. CR14847.

Vs. No. 11-19-00081-CR                      * July 8, 2021

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the $60 restitution amount and
the $25 time payment fee, and we affirm the judgment as modified.